Exhibit 10.7

 

AGREEMENT OF SALE AND PURCHASE

 

NEW LIFECARE HOSPITALS OF PITTSBURGH, LLC AND

 

NEW LIFECARE HOSPITALS OF NORTH TEXAS, LLC (COLLECTIVELY, SELLER)

 

&

 

DOC-LIFECARE FT. WORTH LTACH, LLC AND

 

DOC-LIFECARE PITTSBURGH LTACH, LLC (COLLECTIVELY, BUYER)

 

PROPERTIES:

225 PENN AVENUE, PITTSBURGH, PA

 

6201 OVERTON RIDGE BLVD, FORT WORTH, TX

 

EFFECTIVE DATE:                          MARCH 28, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CONTENTS

 

PAGE

 

 

 

1.

Agreement to Sell and Purchase

 

1

2.

Purchase Price

 

2

3.

Closing

 

2

4.

Condition of Title

 

3

5.

Representations and Warranties

 

4

6.

Conditions of Buyer’s Obligations

 

5

7.

Possession

 

9

8.

Prorations

 

9

9.

Condemnation

 

10

10.

Default by Buyer

 

11

11.

Default by Seller

 

11

12.

Risk of Loss

 

12

13.

Brokerage

 

12

14.

Operation of the Property Prior to Closing

 

13

15.

Notice

 

14

16.

Indemnity by Seller

 

15

17.

Further Assurances

 

15

18.

Like Kind Exchanges

 

15

19.

Miscellaneous

 

15

20.

Disclosure

 

17

 

EXHIBIT “A”

–

LEGAL DESCRIPTION

 

 

 

 

 

 

 

EXHIBIT “B”

–

ESCROW AGREEMENT

 

 

 

 

 

 

 

EXHIBIT “C”

–

TENANT ESTOPPEL CERTIFICATE

 

 

 

 

 

 

 

EXHIBIT “D”

–

NON-FOREIGN PERSON CERTIFICATION

 

 

 

 

 

 

 

Schedule 1(d)

 

List of Records and Plans

 

 

 

 

 

 

 

Schedule 1(e)

 

List of Guarantees and Warranties

 

 

 

 

 

 

 

Schedule 1(f)

 

List of Licenses and Permits

 

 

 

 

 

 

 

Schedule 1(g)

 

Permitted Exceptions

 

 

 

 

 

 

 

Schedule 6(b)

 

Contingent Rent Cap

 

 

 

 

 

 

 

Schedule 6(h)

 

Disclosure Materials

 

 

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made by and between
NEW LIFECARE HOSPITALS OF PITTSBURGH, LLC, a Delaware, and NEW LIFECARE
HOSPITALS OF NORTH TEXAS, LLC, a Delaware ( each a “Seller” and collectively,
“Seller”), and DOC-LIFECARE FT. WORTH LTACH, LLC, a Wisconsin limited liability
company, and DOC-LIFECARE PITTSBURGH LTACH, LLC, a Wisconsin limited liability
company (each a “Buyer” and collectively, “Buyer”).  This Agreement is to be
effective as of the date on which Buyer receives this Agreement and the Escrow
Agreement (as defined below) executed by Seller (the “Effective Date”).  Buyer
shall provide Seller with written notice of the Effective Date of this
Agreement.

 

In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Agreement to Sell and Purchase.  Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller the Property,
subject to the terms and conditions of this Agreement.  For the purposes of this
Agreement, the term “Property” shall exclude all oil, gas and other minerals on,
in and under the Property (waiving, however, all use of the surface of the
Property for mining, drilling, exploration or other purposes in connection with
the foregoing reservation) and mean and include the following:

 

(a)                         All of that certain real property legally described
in the attached Exhibit “A”, including, without limitation, the land, buildings,
improvements, fixtures (including, without limitation, the sprinkling, plumbing,
heating, cooling, ventilating, air conditioning, electrical, lighting and other
systems), easements and all other right, title and interest appurtenant and
otherwise relating thereto (collectively, the “Real Property”).

 

(b)                         Intentionally Omitted.

 

(c)                          Intentionally Omitted.

 

(d)                         Copies of the 2013 financial statements maintained
in connection with the operation of the Real Property; all preliminary, final
and proposed building plans and specifications relating to the Real Property;
and all surveys, structural reviews, grading plans, topographical maps,
architectural drawings and engineering, soils, seismic, geologic, environmental,
and architectural reports, studies, certificates, and similar documents relating
to the Real Property; all of which are listed on the attached Schedule
1(d) (collectively, the “Records and Plans”).

 

(e)                          All of Seller’s right, title and interest in and to
all guarantees and warranties relating to the Property and the fixtures located
therein; all of which are listed on the attached Schedule 1(e) (collectively,
the “Guarantees and Warranties”).

 

1

--------------------------------------------------------------------------------


 

(f)                           All of Seller’s right, title and interest in and
to all certificates of occupancy, approvals, dedications, subdivision maps, and
entitlements issued, approved or granted by governmental or quasi-governmental
entities or otherwise relating to the Property; and any and all development
rights and other intangible rights, titles, interests, privileges, and
appurtenances owned by Seller and in any way relating to or used in connection
with the Property and/or the operation of the business conducted on the Real
Property; all of which are listed on the attached Schedule 1(f) (collectively,
the “Licenses and Permits”).

 

2.                                      Purchase Price.  The purchase price for
the Property is Forty Million and 00/100 Dollars ($40,000,000.00) (the “Purchase
Price”), payable by Buyer as follows:

 

(a)                         Three Hundred Fifty Thousand and 00/100 Dollars
($350,000.00) (the “Deposit”) by wire transfer payable to First American Title
Insurance Company (“Escrow Agent”), which sum shall be delivered to Escrow Agent
within three (3) business days following the Effective Date.  The Deposit shall
be held in an interest bearing, federally insured account, by Escrow Agent in
accordance with the Escrow Agreement attached hereto as Exhibit “B” (the “Escrow
Agreement”) and this Agreement pending consummation of this transaction. Any
interest earned on the Deposit shall be paid to Buyer unless Seller shall be
entitled to the Deposit by reason of a default by Buyer, in which case such
interest shall be paid to Seller.  Upon expiration of the Due Diligence Period,
if Buyer has not terminated this Agreement as provided herein, the Deposit shall
become nonrefundable except in the event of a Seller default.  Buyer’s Federal
Tax I.D. Number is 80-0941870; Seller’s respective Federal Tax I.D. Numbers are
90-0948759 and 80-0904279.

 

(b)                         The balance of the Purchase Price (the Purchase
Price minus the Deposit), subject to adjustments pursuant to this Agreement,
including, but not limited to, those adjustments set forth in Section 8 of this
Agreement, shall be paid to Seller at Closing (as defined below) in cash by wire
transfer of immediately available federal funds, or by certified check (or by
plain check from the Title Company (as defined below)).

 

(c)                          For the purposes of this Agreement, the Purchase
Price shall be deemed to be allocated to the respective portions of the Property
situated in the Commonwealth of Pennsylvania $14,200,000 and the State of Texas
$25,800,000 (collectively, the “Allocated Values”).

 

3.                                      Closing.  Closing shall be held on the
date that is ten (10) days after the later of:  (i) expiration date of the Due
Diligence Period (as defined below) or (ii) the date upon which title to the
Property is acceptable or deemed acceptable to Buyer pursuant to Section 4 below
(or on the next business day thereafter if such date is not a business day) (the
“Closing Date”), or on such earlier date as Buyer shall designate by at least
five (5) days advance written notice to Seller; provided, however, in no event
shall the Closing Date be later than March 31, 2014.  Closing shall be an escrow
closing with the Title Company (as defined below) acting as the closing escrow
agent (“Closing”).  It is agreed that the time of Closing and the obligation of
Seller to deliver the Deed (as defined in Section 6(i) below) to Buyer at
Closing are of the

 

2

--------------------------------------------------------------------------------


 

essence of this Agreement.  Notwithstanding anything to the contrary contained
herein, Buyer shall have the right to extend the Closing Date for an additional
thirty (30) days upon written notice to Seller.

 

4.                                      Title.  From and after the Effective
Date, Buyer shall have the right to order a title insurance commitment prepared
in accordance with all of the terms and conditions of this Agreement (the “Title
Commitment”).

 

(a)                         The Title Commitment shall be prepared in accordance
with the current ALTA Form or, as applicable, TLTA Form, issued by First
American Title Insurance Company acceptable to Buyer (the “Title Company”),
agreeing to issue, upon recording of the special warranty deed described in this
Agreement, an ALTA or, as applicable, TLTA owner’s title insurance policy to
Buyer and an ALTA or, as applicable, TLTA Lender’s title insurance policy issued
to Buyer’s lender(s), if applicable, in the amount of the Purchase Price
(allocated pursuant to the Allocated Values) insuring title to the Real Property
to be in the condition called for by this Agreement and containing a “fifty-year
chain-of-title search,” a zoning endorsement on ALTA Form 3.1 (with parking), a
survey endorsement insuring that the survey accurately depicts the Real Property
(including boundaries, improvements, easements and encroachments), a contiguity
endorsement, an access endorsement, an endorsement for “gap coverage,” a
location endorsement and an owner’s comprehensive endorsement, a utility
facilities endorsement, and a tax parcel endorsement all if available in the
state containing portions of the Real Property.  Buyer shall cause the Title
Company at or prior to Closing to down date the Title Commitment to the date and
time of the recording of the Deed and provide a “title mark-up” showing the
final form of the title insurance policy (including the above referenced
endorsements) to be issued, which mark-up shall obligate the Title Company to
issue the final title insurance policy in such form.  The title mark-up and
final title insurance policy shall be free from the standard requirements and
exceptions except as required in the state containing portions of the Real
Property and shall be subject only to liens, encumbrances or exceptions
specifically approved by Buyer (such items, the Master Lease and any permitted
subleases, the “Permitted Exceptions”). A written statement of the obligee of
the amount of any lien or encumbrance to be discharged by Seller shall be
provided by Seller within ten (10) days after the title evidence is furnished to
Buyer.

 

(b)                         Title Defects. Within ten (10) days of Buyer’s
receipt of the latter of the Title Commitment or the Survey (as defined in
Section 6 (g) below) but not later than two (2) days prior to Closing, Buyer
shall object in writing to any condition of title not satisfactory to Buyer, in
Buyer’s sole discretion (hereinafter referred to as a “Title Defect”). If any
objection is made, Seller shall have until prior to Closing in which to attempt
to correct such Title Defect, but Seller shall not be obligated to correct Title
Defects.  Notwithstanding the foregoing, Seller agrees to use all commercially
reasonable efforts to cure any and all Title Defects of an ascertainable
monetary value not in excess of $25,000.00 per Property or $100,000.00 in the
aggregate.  If the Title Defect cannot be corrected, or Seller elects not to
cure such Title Defect, prior to Closing, or as otherwise extended by agreement
of Buyer and Seller, Buyer may, at its option, (a) declare this Agreement null
and void and as a result Seller shall return the Deposit

 

3

--------------------------------------------------------------------------------


 

together with all accrued interest forthwith to Buyer or (b) elect to accept
such title as Seller is able to convey and proceed to Closing, without any
deduction in the Purchase Price for the Property. If Buyer fails to notify
Seller that Buyer is terminating this Agreement pursuant to this Section within
three (3) business days of the expiration of the ten (10) day period, Buyer
shall be deemed to have selected option (b) in the previous sentence.

 

5.                                      Representations and Warranties.  Each
Seller as to itself and the portion of the Real Property owned by it represents
and warrants that all of Seller’s representations and warranties relating to
this Agreement are true, correct and complete as of the Effective Date of this
Agreement and shall be deemed reaffirmed as true, correct and complete as of
Closing. Each Seller acknowledges that the representations and warranties made
in this Agreement by Seller are a material inducement to Buyer’s entering into
this Agreement and purchasing the Property and that Buyer is entitled to rely
upon these representations and warranties despite any and all investigation
undertaken by Buyer. All of Seller’s representations and warranties relating to
this Agreement shall survive the Closing of the transactions contemplated herein
for a period of one (1) year.  In addition to any other representations and
warranties set forth in this Agreement, each Seller, limited as provided above,
hereby further represents, warrants and covenants to Buyer as follows:

 

(a)                         Each Seller holds fee simple title to the Real
Property subject to the Permitted Exceptions.  New LifeCare Hospitals of
Pittsburgh, LLC is validly qualified and duly existing in the Commonwealth of
Pennsylvania, duly organized under the laws of the State of Delaware and has the
power and authority to enter into this Agreement and to consummate the
transactions herein contemplated.  New LifeCare Hospitals of North Texas, LLC is
validly qualified and duly existing in the State of Texas, duly organized under
the laws of the State of Delaware and has the power and authority to enter into
this Agreement and to consummate the transactions herein contemplated

 

(b)                         Neither the execution and delivery of this
Agreement, nor compliance with the terms and conditions of this Agreement by
Seller, nor the consummation of the sale and conveyance of the Property to
Buyer, constitutes or will constitute a violation or breach of the operating
agreement of Seller, as the same may have been amended from time to time, or of
any agreement or other instrument to which Seller is a party, to which it is
subject or by which it is bound.

 

(c)                          The execution and delivery of this Agreement have
been approved by the members of Seller and no further action is required on the
part of Seller to consummate the transaction contemplated hereby. The person
executing this Agreement on behalf of Seller shall have all requisite authority
to execute this Agreement, and this Agreement, as executed, is valid, legal and
binding upon Seller. There are no proceedings pending or threatened by or
against Seller in bankruptcy, insolvency or reorganization in any state or
federal court.

 

(d)                         There are no management, employment, service,
equipment, supply, maintenance, water, sewer or other utility or concession
agreements or agreements with

 

4

--------------------------------------------------------------------------------


 

municipalities (including improvement or development escrows or bonds) with
respect to or affecting the Property which will burden the Property or Buyer
after Closing (other than those set forth on Schedule 1(c) or which are the
obligation of master tenant) in any manner whatsoever, except for instruments of
record.

 

(e)                          At Closing, there shall be no existing leases,
whether oral or written, agreements of sale, options, rights of first refusal,
rights of first offer, tenancies, licenses or any other claims to possession or
use affecting the Property except for the Master Lease (as defined in
Section 6(b) below) and any subleases permitted hereby.

 

(f)                           Seller has no knowledge of, and has received no
notice from, any governmental authority requiring any work, repairs,
construction, alterations or installations on or in connection with the
Property, or asserting any violation of any federal, state, county or municipal
laws, ordinances, codes, orders, regulations or requirements affecting any
portion of the Property, including, without limitation, the Americans with
Disabilities Act and any applicable environmental laws or regulations. There is
no action, suit or proceeding pending or, to the actual knowledge of Seller,
threatened against or affecting Seller or the Property or any portion thereof or
relating to or arising out of the ownership of the Property, in any court or
before or by any federal, state, county or municipal department, commission,
board, bureau or agency or other governmental instrumentality.

 

(g)                          To Seller’s knowledge, no assessments or charges of
any kind or nature (deferred or otherwise) for any public improvements have been
made against the Property which remain unpaid, no improvements to the Property
or any roads or facilities abutting the Property have been made or ordered for
which a lien, assessment or charge can be filed or made, and Seller has no
actual knowledge of any plans for improvements by any governmental or
quasi-governmental authority which might result in a special assessment against
the Property.  Seller has incurred no obligations relating to the installation
of or connection to any sanitary sewers or storm sewers which shall be
enforceable against the Property; and all public improvements ordered,
advertised, commenced or completed prior to the date of this Agreement shall be
paid for in full by Seller prior to Closing, unless such improvements are to be
paid by a special assessment assessed against the Property, which assessment is
to be paid in installments. In such case, Seller shall only be responsible for
the assessments due prior to Closing and the Buyer shall pay all assessments due
after Closing.

 

(h)                         All certificates of occupancy and licenses necessary
for operation of the Property, as presently conducted, have been issued by all
authorities having jurisdiction thereof; and all such certificates of occupancy
and licenses are in full force and effect. Seller has not received any written
notice of suspension or cancellation of any certificates of occupancy or
licenses.

 

(i)                             Seller warrants, represents and covenants that,
to Seller’s knowledge:  (i) there has been no disposal, burial or placement of
Hazardous Substances (as defined below) on the Property; (ii) the Property and
Seller are not in violation of any Environmental Laws (as

 

5

--------------------------------------------------------------------------------


 

defined below); and no other person or entity has used all or part of the
Property in violation of any Environmental Laws; (iii) there is no
contamination, pollution resulting from a condition on or under the Property;
(iv) there are no storage tanks on or under the Property other than above ground
storage tanks for generator diesel fuel; (v) environmental conditions associated
with the Property are in compliance with all Environmental Laws; and (vi) Seller
has disclosed to Buyer all information in Seller’s possession relating to the
environmental condition of the Property.  Seller has not received any
information from neighboring property owners indicating they have any concerns
about existing environmental conditions which could affect the Property or
suggesting they might look to Seller for contribution to clean up such
condition.

 

In the event Buyer shall discover such Hazardous Substances and/or violations of
Environmental Laws, tanks or other “recognized environmental condition” (as that
phrase is defined by the most recent American Society for Testing and Materials
practice standards) on the Property at any time prior to Closing, in addition to
its other rights and remedies at law or equity or under this Agreement, Buyer
shall have as its sole remedy the right to terminate this Agreement upon written
notice thereof to Seller, whereupon Escrow Agent shall return the Deposit to
Buyer together with all interest thereon; and thereafter this Agreement shall be
deemed void and neither party shall have any further rights or obligations
hereunder; provided, however, that, if Seller had knowledge of such
environmental condition and failed to disclose the same to Buyer in breach of
this Agreement, Seller shall immediately reimburse Buyer for all Buyer’s costs
and expenses incurred in connection with the transaction contemplated by this
Agreement not to exceed Seventy-Five Thousand and 00/100 Dollars ($75,000.00). 
The foregoing reimbursement obligation of Seller shall survive on termination of
this Agreement by Buyer or Seller.  Notwithstanding anything to the contrary
herein, the effect of the representations and warranties made in this
Subparagraph shall not be diminished or deemed to be waived by any inspections,
tests or investigations made by Buyer or its agents.

 

For purposes of this Agreement, the term “Environmental Law(s)” shall mean all
federal, state and local laws including statutes, regulations, codes and other
governmental standards, restrictions, rulings, judgments, orders and
requirements in effect now or at any time in the future or past relating to the
use, storage, disposal, release, emission, dispersal, spilling, leaking, burial,
migration, seepage, movement, discharge, management, investigation, remediation,
monitoring, regulation relating to air pollutants, water pollutants, process
wastewater, solid or hazardous waste, chemicals, gases, vapors, water
pollutants, groundwater, effluents, stormwater runoff, surface water runoff, the
environment, Hazardous Substances or employee health and safety, including, but
not limited to, the Federal Solid Waste Disposal Act, the Federal Clean Air Act,
the Federal Clean Water Act, the Federal Resource Conservation and Recovery Act
of 1976, the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Occupational Safety and Health Act of 1970 (all
as the same may have been amended), regulations of the Environmental Protection
Agency, regulations of the Nuclear Regulatory Agency, and regulations of any
state department of natural resources or state environmental protection agency.

 

6

--------------------------------------------------------------------------------


 

For purposes of this Agreement, the term “Hazardous Substance(s)” shall mean all
hazardous, toxic, flammable, explosive or radioactive substances, wastes and
materials; any pollutants or contaminants (including, but not limited to,
petroleum products, asbestos, raw materials and natural substances that include
hazardous constituents); and any other similar substances or materials that are
regulated under Environmental Laws other than medical waste or products utilized
and disposed of in compliance with Environmental Laws.

 

(j)                                    Except as may be expressly represented
herein, in the exhibits and schedules attached hereto and in the documents to be
executed and delivered by Seller to Buyer at Closing, Buyer agrees that the
Property shall be sold, and Buyer shall accept possession of the Property at
Closing, on an “AS-IS, WHERE-IS” basis.

 

6.                                      Conditions of Buyer’s Obligations.  For
the purposes of this Agreement “Due Diligence Period” shall mean the thirty (30)
day period from and after the Effective Date (or, if earlier, until the
Closing).  The obligation of Buyer under this Agreement to purchase the Property
from Seller is contingent on the satisfaction of the following conditions within
each condition’s respective time-period (any one of which may be waived in whole
or in part by Buyer within each condition’s time period):

 

(a)                         At Closing, all of the representations and
warranties by Seller set forth in this Agreement shall be true and correct in
all respects as though such representations and warranties were made at and as
of Closing, and Seller shall have performed, observed and complied with all
covenants, agreements and conditions required by this Agreement except to the
extent waived by Buyer.

 

(b)                         Within the Due Diligence Period, Buyer (as landlord)
and LifeCare Holdings, LLC (as master tenant, herein so called) shall have
agreed upon on the terms and conditions of a new absolute net master lease (the
“Master Lease”) for the Property and that certain property subject to that
certain Lease Agreement currently in effect, by and between DOC-LifeCare Plano
LTACH, LLC, an affiliate of Buyer, and New LifeCare Hospitals of North Texas,
LLC, an affiliate of Seller, as amended on October 22, 2013 (the “Plano Master
Lease”).  The Master Lease shall be on substantially the same terms and
conditions as the Plano Master Lease, including the same remaining term and same
extension or renewal options contained in the Plano Master Lease.  The Master
Lease shall require the master tenant to pay monthly base rent in an amount
equal to the monthly base rent currently being paid under the Plano Master
Lease, plus a monthly base rent amount of Two Hundred Seventy Thousand and
00/100 ($270,000.000), consisting of a monthly base rent amount of One Hundred
Eighty-Three Thousand Three Hundred Thirty-Three and 33/100 Dollars
($183,333.33) for the Fort Worth facility and a monthly base rent amount of
Eighty-Six Thousand Six Hundred Sixty-Six and 67/100 Dollars ($86,666.67) for
the Pittsburgh facility, for calendar year 2014. On January 1, 2015, and each
anniversary thereafter during the term of the Master Lease, annual base rent
shall increase by the CPI adjustment set forth in the Plano Master Lease.  In
addition to base rent and additional rent payable under the Master Lease, the
Master Lease will require the master tenant to pay contingent rent in an amount
equal to ten percent (10%) of the amount by which the aggregate gross revenues
for the Plano, Fort Worth and Pittsburgh facilities exceed the then-

 

7

--------------------------------------------------------------------------------


 

current adjusted revenue baseline (the “Adjusted Revenue Baseline”) for such
lease year (the “Contingent Rent”), but in no event shall Contingent Rent exceed
the Contingent Rent Cap for such lease year (the “Contingent Rent Cap”).  The
annual Adjusted Revenue Baseline and Contingent Rent Cap amounts are set forth
on Schedule 6(b) attached to this Agreement.  Contingent Rent shall be paid
within sixty (60) days after each anniversary date of the Master Lease for the
entire term and any extension or renewal terms of the Master Lease.  Contingent
Rent will be determined by Buyer and master tenant and will be paid in a single
lump-sum annually, and will not be cumulative.  The Contingent Rent payable
under the Master Lease is a separate obligation of the master tenant and shall
be in addition to the base rent and additional rent payable under the Master
Lease.  Adjustments to the base rent and/or additional rent shall have no impact
on Contingent Rent, and adjustments to the Adjusted Revenue Baseline and
Contingent Rent, and amounts paid as Contingent Rent shall have no impact on the
base rent or other additional rent amounts to be paid by the master tenant under
the Master Lease.  The Master Lease shall permit the master tenant to sublease
each of the facilities, in whole but not in part, but master tenant shall remain
primarily liable for all of master tenant’s obligations under the Master Lease. 
The terms of such subleases to nonaffiliated parties (other than those in effect
on the Effective Date) shall be reasonably acceptable to Buyer.  Because the
Master Lease is an absolute net master lease, master tenant shall be responsible
for all maintenance, repair, replacement, property management, utilities, and
all other obligations (payment and performance) for each of the facilities.

 

(c)                          Master tenant shall execute and deliver the Master
Lease on the Closing Date.  Master tenant shall also execute and deliver to
Buyer, on or before the Closing Date, a duly executed original of (i) a
Subordination Non-Disturbance and Attornment Agreement (“SNDA”) in the form
reasonably required by Buyer’s lender, and (ii) a certificate in the form
attached hereto as Exhibit “C” (“Estoppel Certificate”).  If the Estoppel
Certificate and SNDA have not been delivered to Buyer in the required form or in
a form otherwise acceptable to Buyer on or before the Closing Date, then Buyer,
at its option, may terminate this Agreement by delivering notice of such
termination to Seller; and in such event the Deposit and all accrued interest
shall be returned to Buyer and this Agreement thereupon shall become void and
there shall be no further obligations or liability on any of the parties hereto.

 

(d)                         Within the Due Diligence Period, Buyer verifying
that the Property is in every respect acceptable to Buyer based on an
investigation and review by Buyer, its agents and contractors of the Property,
all information that is required to be provided to Buyer by Seller pursuant to
this Agreement and all information that is available to Buyer relating to the
Property and the transactions contemplated herein, including, but not limited
to, the Disclosure Materials (as defined below).  This contingency shall also
include, without limitation, Buyer obtaining, at Buyer’s expense, a physical
inspection of the Property, which discloses no “Defects,” as that term is
defined herein. For purposes of this Agreement, a “Defect” is defined as a
condition or conditions, or evidence of a condition or conditions, that has the
potential to: (i) impair the health or safety of occupants of the Property;
(ii) result in the violation of any applicable public or private law, standard
or covenant; or (iii) cost, in the aggregate, an amount in excess of $5,000 to

 

8

--------------------------------------------------------------------------------


 

repair, correct, or remediate excluding, however, those matters which are the
obligation of the master tenant.

 

(e)                          Within the Due Diligence Period, Buyer obtaining,
at Buyer’s expense, written environmental assessments and/or evaluations of the
Property (including “Phase I” assessments and, if Buyer deems necessary, “Phase
II” assessments, including laboratory testing of soil, water and other
substances) from qualified environmental consultants of Buyer’s choice,
confirming that: (i) the Property complies with all Environmental Laws;
(ii) there are no liabilities (potential, contingent or otherwise) affecting the
Property arising under any Environmental Laws; (iii) except as described in
Section 5(i)(iv) there are no underground or aboveground storage tanks,
associated pipes or equipment located on or at the Real Property; (iv) there are
no Hazardous Substances on, under, at, in or migrating to or from the Real
Property; (v) no portion of the Real Property has been designated as wetland,
shoreland, floodplain or conservancy land; (vi) no portion of the Real Property
has been filled in a manner affecting the structural integrity of the buildings
thereon; and (viii) the Property is not affected in any manner or degree by a
“recognized environmental condition” (as that phrase is defined by the most
recent American Society for Testing and Materials practice standards).

 

(f)                           Within the Due Diligence Period, Buyer verifying
to Buyer’s satisfaction that all applicable public and private laws, rules,
standards, covenants and requirements, including, without limitation, all
zoning, subdivision, building and use restrictions and all easements and matters
of record, allow the conveyance of the Property from Seller to Buyer, and are
consistent with Buyer’s Intended Use; Buyer obtaining, or Buyer verifying to
Buyer’s satisfaction that Buyer will be able to obtain, all public and private
permits, certificates and other approvals, consents and all variances,
exemptions, waivers, zoning changes and land divisions required for the
conveyance of the Property from Seller to Buyer, and Buyer’s Intended Use. The
term “Buyer’s Intended Use” shall mean and include, without limitation, medical
and other healthcare related uses.

 

(g)                          Within the Due Diligence Period, Buyer obtaining a
current ALTA survey of the Property (the “Survey”) at Buyer’s expense, that:
(i) is satisfactory to Buyer in all respects (in Buyer’s sole discretion);
(ii) is prepared by a licensed, insured and qualified surveyor selected by
Buyer; (iii) is certified to Buyer, Buyer’s lender(s) (if any) and the
applicable title company; (iv) includes all Table A requirements, except Item 5
of Table A; (v) shows and discloses no encroachments onto the Property or over
the boundaries of the Property, and no easements or other matters that would
materially adversely affect Buyer’s intended use of the Property; and (vi) is
sufficient to remove the standard title exceptions relating to surveys without
adding any new exceptions other than as permitted above.  In addition, the
Survey shall locate all public utilities, water courses, drains, sewers and
roads (including vacated streets and alleys) crossing or adjacent to the
Property, and contain an acceptable certification by the surveyor. 
Notwithstanding anything to the contrary in this Agreement, if Buyer, through no
fault of its own, is unable to obtain the Survey in the form required by this
Agreement within the Due Diligence Period, then it shall have a reasonable time
thereafter to obtain such Survey prior to Closing.

 

9

--------------------------------------------------------------------------------


 

(h)                         Within five (5) business days of the Effective Date,
Seller shall deliver to Buyer the items listed on Schedule 6(h) attached hereto
and incorporated by reference herein that are in Seller’s possession or control
(the “Disclosure Materials”). Seller makes no representation or warranty
concerning the accuracy or completeness of Disclosure Materials prepared by
third parties.

 

(i)                             At Closing, Seller shall deliver to Buyer duly
executed originals of the following:

 

(i)                                     A special warranty deed(s) to the Real
Property, expressly warranting that the Real Property is good, indefeasible, in
fee simple, subject only to the Permitted Exceptions, duly executed and
acknowledged by Seller and in proper form for recording, (the “Deed”).

 

(ii)                                  Intentionally Omitted.

 

(iii)                               A Non-foreign Person Certification in the
form attached hereto as Exhibit “D”, as required under Section 1445 of the
Internal Revenue Code.

 

(iv)                              An assignment in form and substance mutually
satisfactory to Seller and Buyer, duly executed by Seller, assigning to Buyer
(to the extent capable of or permitted to be assigned) all of Seller’s right,
title and interest in and to the Licenses and Permits, Records and Plans,
Guarantees and Warranties and any other permits, licenses, plans, authorizations
and approvals relating to ownership, operation or occupancy of the Property,
subject to the Master Lease.

 

(v)                                 A certificate certifying that the
representations and warranties of Seller, as set forth in this Agreement and
pursuant to Section 5 above, are true and correct in all respects as of the
Closing and shall survive Closing.

 

(vii)                           Notwithstanding anything to the contrary in this
Agreement, Seller shall provide Buyer original and complete waivers of any and
all existing rights of first refusal, rights of first offer, options to
purchase, or any other similar rights (including, but not limited to, any and
all consents), executed by the necessary parties, so that Seller is able to
freely transfer the Property to Buyer unencumbered by such rights.

 

(viii)                        Originals of the following instruments, documents
and other items (or copies as to matters described in A, D, E, F and G below),
all certified (as applicable) by Seller as true and complete to the best
knowledge of Seller:

 

(A)                               All certificates of occupancy (and any
required governmental approvals in connection with the transfer of the
Property), licenses, plans, permits, authorizations and approvals required by
law and issued by all governmental authorities having jurisdiction over the
Property;

 

10

--------------------------------------------------------------------------------


 

(B)                               the Master Lease;

 

(C)                               the Estoppel Certificate and SNDA;

 

(D)                               all building records in Seller’s possession or
control with respect to the Property;

 

(E)                                each bill of current real estate taxes, sewer
charges and assessments, water charges and other utilities, together with proof
of payment thereof (to the extent same have been paid); and

 

(F)                                 the Guarantees and Warranties.

 

(G)                               All plans, specifications, site plans,
equipment manuals, technical data and other documentation relating to the
building systems and any other fixtures forming part of the Property or any
portion thereof in the possession of Seller or any property manager(s).

 

(H)                              Such affidavits as are required by Buyer’s
title insurer, in the forms reasonably acceptable to Seller.

 

(I)                                   A Closing Statement accurately setting
forth the financial terms of this transaction and a summary of the Purchase
Price (the “Closing Statement”).

 

(J)                                   Such other documents as may be reasonably
required to consummate this transaction in accordance with this Agreement.

 

Unless all of the foregoing conditions contained in this Section 6 are satisfied
and completed within each condition’s applicable time period, or if no time
period is specified, prior to or at Closing, Buyer, at its election (in its sole
discretion), may at its sole remedies, either:  (i) extend the date for Closing
until such conditions are satisfied not to extend beyond April 30, 2014; or
(ii) terminate this Agreement and have the Deposit refunded together with
accrued interest (provided, however, that termination and refund of the Deposit
shall not be Buyer’s exclusive remedy); or (iii) waive in writing the
satisfaction of any such condition or conditions, in which event this Agreement
shall be read as if such condition or conditions no longer existed.

 

(ix)                              Possession of the Property shall be given to
Buyer at Closing unoccupied and free of any leases except the Master Lease and
any subleases permitted hereby (and subject only to any tenants’ rights under
the Master Lease and any subleases permitted hereby).

 

7.                                      Buyer’s Closing Obligations.  At
Closing, Buyer shall deliver to Seller the Purchase Price in immediately
available funds and an executed counterpart of the assignment described in
Section 6(i)(iv).  Buyer shall secure an owner’s policy of title insurance using
the

 

11

--------------------------------------------------------------------------------


 

most current ALTA or TLTA Policy Form or a binding, unconditioned “mark-up” of
the Title Commitment, each or either showing title to the Property to be in the
condition required by Section 4 hereof and execute the Closing Statement and
such other documents reasonably required to consummate Closing.

 

8.                                      Prorations and Charges.

 

(a)                         Seller shall pay any and all transfer taxes
associated with the conveyance of the Property, and Seller shall be responsible
for all recording fees customarily paid by a seller in the localities where the
Property is located.  Buyer shall be responsible for the payment of title fees
and premiums associated with the Title Policy (and a mortgagee policy, if any),
the cost of the Survey, all recording fees customarily paid by a purchaser in
the States and localities where the Property is located.  All other closing
expenses shall be allocated between the parties in the customary manner for
sales of real property in the localities where the Property is located. Each
party is responsible for paying its own respective attorneys’ fees incurred in
negotiating, preparing and closing the transaction contemplated by this
Agreement.

 

(b)                         All expenses and costs relating to the assignment
and transfer of the Contract Rights, Records and Plans, Guarantees and
Warranties and Licenses and Permits shall be paid by Seller at Closing.

 

9.                                      Condemnation; Rezoning, Historic
Designation.  Seller represents and warrants that Seller has not heretofore
received any notice of any eminent domain or condemnation proceeding in
connection with the Property.  If prior to Closing any such eminent domain or
condemnation proceeding is commenced or any change is made, or proposed to be
made to: (i) any portion or all of the Property; (ii) the current means of
ingress and egress to the Property or to the roads or driveways adjoining the
Property which adversely affects access thereto, Seller agrees immediately to
notify Buyer in writing thereof.  Buyer then shall have the right, at Buyer’s
option, to terminate this Agreement by giving written notice to Seller prior to
Closing.  If Buyer elects to terminate this Agreement pursuant to the terms set
forth in this Section 9, then the Deposit shall be immediately returned to Buyer
together with all accrued interest, Buyer and Seller shall be released from any
further liability hereunder and this Agreement shall be null and void.  If Buyer
does not so terminate this Agreement, Buyer shall proceed to Closing hereunder
as if no such proceeding had commenced and will pay Seller the full Purchase
Price in accordance with this Agreement, and Seller shall assign to Buyer all of
its right, title and interest in and to any compensation for such condemnation. 
Seller shall not negotiate or settle any claims for compensation prior to
Closing, and Buyer shall have the sole right (in the name of Buyer or Seller or
both) to negotiate for, to agree to, and to contest all offers and awards.

 

If, prior to Closing, there is a designation of the Real Property (and/or any
improvement located thereon) or any portion thereof as a historic structure or
other historic designation, or is threatened, commenced or finalized, or there
is a threatened, commenced or finalized rezoning of the Real Property, Seller
shall promptly notify Buyer, and Buyer may elect to terminate this Agreement
prior to Closing, in which event the Deposit and all accrued interest thereon
shall be

 

12

--------------------------------------------------------------------------------


 

returned forthwith to Buyer, Buyer and Seller shall be released from any further
liability hereunder and this Agreement shall be null and void. If Buyer does not
elect to terminate this Agreement, this Agreement shall remain in full force and
effect and at Closing Seller shall assign to Buyer all Seller’s right, title and
interest in and to any dollars paid by the governmental authority (if any) in
connection with the rezoning of the Real Property or historic designation.

 

10.                               Default by Buyer.  If Buyer, without the right
to do so and in default of its obligations hereunder, fails to complete Closing
as to the Property, the Deposit and all accrued interest shall be paid to
Seller.  Such payment of the Deposit and all accrued interest to Seller shall be
deemed to be liquidated damages for Buyer’s default and the receipt of same
shall be Seller’s exclusive and sole remedy; and Seller hereby waives any right
to recover the balance of the Purchase Price, or any part thereof, and the right
to pursue any other remedy permitted at law or in equity against Buyer.  The
parties agree that it would be impracticable and extremely difficult to
ascertain the actual damages suffered by Seller as a result of Buyer’s failure
to complete the purchase of the Property pursuant to this Agreement, and that
under the circumstances existing as of the date of this Agreement, the
liquidated damages provided for in this Section represent a reasonable estimate
of the damages which Seller will incur as a result of such failure.  The parties
acknowledge that the payment of such liquidated damages is not intended as a
forfeiture or penalty under any legal or equitable theory, but is intended to
constitute liquidated damages to Seller.  Buyer shall have no right to cure any
default.  If this Agreement is terminated, Buyer shall return to Seller (or
delete as to electronically stored material) all material in its possession or
control relating to the Property; provided, however, Buyer may retain copies of
any materials that may be required to be maintained by law.

 

11.                               Default by Seller.  If Seller defaults in the
performance of any obligation contained in this Agreement or, without the right
to do so and in default of its obligations hereunder, fails to complete Closing,
Buyer may either (as its sole remedies under this Agreement, at law or in
equity) (i) receive the Deposit and all accrued interest to Buyer, and Seller
shall reimburse Buyer for all of Buyer’s reasonable third party costs incurred
in connection with the transaction contemplated by this Agreement not to exceed
Seventy-Five Thousand and 00/100 Dollars ($75,000.00) or (ii) Buyer within sixty
(60) days following the Closing institute an action for specific performance. 
Seller waives the right to assert the defense of lack of mutuality in any action
for specific performance instituted by Buyer.  Seller shall have no right to
cure any default.

 

12.                               Risk of Loss.  Seller shall bear the risk of
all loss or damage to the Property from all causes until Closing.  Seller
represents that it has, and will maintain pending Closing, a policy of fire and
extended coverage insurance in at least the full amount of the replacement cost
of all buildings and improvements located on the Property.  Seller will cause
the insurer to add Buyer’s name to the policy as an additional insured, as its
interest may appear.  Seller will deliver to Buyer within five (5) days after
the Effective Date a certificate issued by such insurer evidencing that such
policy is in effect, that it will not be canceled without at least thirty (30)
days prior notice to Buyer and that Buyer has been named as an additional named
insured thereunder.  If at any time prior to Closing any material portion of the
Property is destroyed or damaged as a result

 

13

--------------------------------------------------------------------------------


 

of fire or any other casualty whatsoever, Seller shall promptly give written
notice thereof to Buyer and Buyer shall have the right:  (i) to terminate this
Agreement by written notice to Seller, whereupon Escrow Agent shall return the
Deposit (with any accrued interest) to Buyer, and thereafter this Agreement
shall be void and neither party shall have any further rights or obligations
hereunder; or (ii) whether such casualty affects a material portion of the
Property or not, to proceed with this Agreement and to notify Seller that, at
Buyer’s sole option, Seller or master tenant either shall:  (A) to the extent of
any available insurance proceeds and deductible amount to restore the Property
to its condition as of the Effective Date, and if there are any excess insurance
proceeds after completion of such restoration, Seller shall promptly disburse
the same together with any interest thereon to Buyer; or (B) in lieu of
restoration, clear the site of debris and disburse all remaining insurance
proceeds together with interest thereon to Buyer.  All unpaid claims and rights
in connection with any such losses shall be assigned to master tenant at Closing
without in any manner affecting the Purchase Price.  In the event Buyer elects
to proceed under clause (ii)(A) or (ii)(B) above, Seller shall either expend the
deductible amount provided for in such insurance coverage in making such
restoration or clearing the Property, as the case may be, or give Buyer a credit
therefore against the Purchase Price.

 

13.                               Brokerage.  Buyer represents and warrants to
Seller and Seller represents and warrants to Buyer that neither party has dealt
with any broker, agent, finder or other intermediary in connection with this
sale and purchase. Seller agrees to pay any real estate broker or other
intermediary claiming a commission in connection with this sale and purchase or
the Master Lease, and Buyer shall have no liability or obligation in connection
therewith.  Seller agrees to indemnify, defend and hold Buyer harmless from and
against the claims of any and all intermediaries claiming a commission in
connection with this sale or the Master Lease.  Buyer agrees to indemnify,
defend and hold Seller harmless from and against any broker’s claim arising from
any breach by Buyer of Buyer’s representation and warranty in this Section 13.

 

14.                               Operation of the Property Prior to Closing. 
Prior to Closing:

 

(a)                         Seller shall operate, manage and maintain the
Property in a reasonable, professional and prudent manner, and keep the same in
good condition at all times.  Without expense to Buyer, Seller shall make all
repairs and replacements (structural and non-structural, ordinary and
extraordinary) so that the Property is maintained in its present condition,
reasonable wear and tear excepted.

 

(b)                         Upon reasonable notice, Buyer, its accountants,
architects, attorneys, engineers, contractors and other representatives shall be
afforded access to:  (i)  the Property to inspect, measure, appraise, test and
make surveys of the Property, including, but not limited to, all activities
necessary to satisfy the contingencies set forth in Section 6 and elsewhere in
this Agreement; and (ii) all books, records and files relating to the Property. 
Buyer shall have the right, at Buyer’s expense, to make copies of all such books
and records, including, without limitation, all books and records relating to
increases in real estate taxes, building and operations maintenance costs;
provided, however, that Buyer shall return all copies of such books and records
and results of its inspections and investigations if Closing does not occur
under this

 

14

--------------------------------------------------------------------------------


 

Agreement, except that Buyer may retain copies of any such materials as may be
required by law.  Buyer shall not interfere unreasonably with the operation of
the Property, shall restore any area on the Property disturbed in the course of
Buyer’s testing to the conditions existing prior to any tests conducted by Buyer
and shall indemnify Seller for any loss, cost or expense (including legal costs
and expenses) in connection with all access, investigation and inspection
permitted by this Agreement.

 

(c)                          Seller shall comply with all of the obligations of
landlord under the Contracts and all other agreements and contractual
arrangements affecting the Property by which Seller is bound.

 

(d)                         Seller shall promptly notify Buyer of Seller’s
receipt of any notice from any party alleging that Seller is in default of its
obligations under any of the Contracts or any permit or agreement affecting the
Property, or any portion or portions thereof.

 

(e)                          No contract for or on behalf of or affecting the
Property shall be negotiated or entered into which cannot be terminated by
Seller prior to Closing without charge, cost, penalty or premium.

 

(f)                           Except with the prior written consent of Buyer,
Seller shall not enter into any new leases for any portion of the Property other
than subleases permitted by the terms of this Agreement (“new leases”).  Any new
lease shall be on a form of lease supplied to Seller by Buyer.  In the event
Buyer approves any new leases, Seller shall deliver to Buyer an Estoppel
Certificate from the tenant(s) and guarantor(s) thereunder as required hereunder
for the new leases and otherwise shall comply, as to such new leases and new
guarantees, with the terms of this Agreement relating to Contracts and the
Guarantees.

 

(g)                          From the Effective Date until Closing, Seller shall
maintain the Contract Rights, Records and Plans, Guarantees and Warranties, and
Licenses and Permits in full force and effect as applicable and shall not
terminate, modify or waive any provision thereof except as permitted by this
Agreement. Seller shall not enter into any new contracts or agreements relating
to the Property without Buyer’s prior written consent except as permitted by
this Agreement.

 

15.                               Notice.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered:
(i) in person; or (ii) by registered or certified mail, return receipt
requested; or (iii) by recognized overnight delivery service providing positive
tracking of items (for example, Federal Express); or (iv) by facsimile or
electronic transmission (so long as one of methods (i), (ii) or (iii) are
simultaneously utilized) addressed as follows or at such other address of which
Seller or Buyer shall have given notice as herein provided:

 

 

If intended for Seller:

 

 

 

Lifecare Management Services

 

5430 Legacy Drive, Suite 150

 

Plano, Texas 75024

 

15

--------------------------------------------------------------------------------


 

 

Attention: Erik Pahl

 

Fax: 469-241-2158

 

Email: erik.pahl@lifecare-hospitals.com

 

 

 

with a copy to:

 

 

 

Jackson Walker L.L.P.

 

901 Main Street, Suite 6000

 

Dallas, Texas 75202

 

Attention: Bryan C. Birkeland

 

Fax: 214-661-6604

 

Email: bbirkeland@jw.com

 

 

 

If intended for Buyer:

 

 

 

Physicians Realty L.P.

 

735 North Water Street, Suite 1000

 

Milwaukee, WI 53202

 

Attention: John W. Sweet, Chief Investment Officer

 

Fax: 414-978-6550

 

Email: jws@docreit.com

 

 

 

with a copy to:

 

 

 

Davis & Kuelthau, s.c.

 

111 East Kilbourn Avenue, Suite 1400

 

Milwaukee, Wisconsin 53202

 

Attention: Bradley D. Page, Esq.

 

Fax: (414) 278-3624

 

Email: bpage@dkattorneys.com

 

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

 

16.                               Intentionally Omitted.

 

17.                               Further Assurances.  After Closing, at Buyer’s
sole cost and expense, Seller shall execute, acknowledge and deliver, for no
further consideration, all assignments, transfers, deeds and other documents as
Buyer may reasonably request to vest in Buyer and perfect Buyer’s right, title
and interest in and to the Property.

 

18.                               Like Kind Exchanges.  Buyer or Seller may
elect to exchange the Property for other real estate of a like kind in
accordance with Section 1031 of the Internal Revenue Code of 1986 as amended
(the “Code”).  To the extent possible, the provisions of this Section shall be

 

16

--------------------------------------------------------------------------------


 

interpreted consistently with this intent.  To exercise any rights under this
Section, the party electing to exchange the Property shall provide the other
with a written statement stating its intent to enter into an exchange at least
five days prior to Closing.  Either party’s election to exchange, rather than
sell or buy, the Property for other real estate of a like kind shall be at no
cost or liability to the other.

 

19.                               Miscellaneous.

 

(a)                         All of the representations and warranties contained
in this Agreement, all covenants, agreements and indemnities made herein, and
all obligations to be performed under the provisions of this Agreement shall
survive Closing for a period of twelve (12) months.

 

(b)                         This Agreement shall be void and of no force or
effect if not executed by Seller and delivered to Buyer or Buyer’s attorney
within seven (7) business days after execution by Buyer and delivery to Seller.

 

(c)                          The “captions” or “headings” in this Agreement are
inserted for convenience of reference only and in no way define, describe or
limit the scope or intent of this Agreement or any of the provisions hereof.

 

(d)                         Buyer shall have the right to assign this Agreement,
and upon notice from Buyer, Seller agrees to convey the Property directly to
Buyer’s assignee provided that Buyer and/or assignee have fulfilled Buyer’s
obligations under this Agreement and Buyer shall be responsible for any realty
transfer tax occasioned thereby.  Seller shall not assign this Agreement without
the prior written consent of Buyer.  Any assignment of this Agreement by Seller
without Buyer’s prior written consent shall be null and void, and of no force or
effect.

 

(e)                          This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns.

 

(f)                           This Agreement, including the exhibits attached
hereto, contains the entire agreement as to the Property between Seller and
Buyer; and there are no other terms, obligations, covenants, representations,
statements or conditions, oral or otherwise, of any kind whatsoever concerning
this sale and purchase.  This Agreement shall not be altered, amended, changed
or modified except in writing executed by the parties hereto.

 

(g)                          Except as may be required by the laws of the state
in which the Real Property is located, this Agreement shall be construed in
accordance with the internal laws of the State of Wisconsin, without giving
effect to its conflicts of laws provisions.

 

(h)                         All parties to this Agreement having participated
fully and equally in the negotiation and preparation hereof, this Agreement
shall not be more strictly construed, or any ambiguities within this Agreement
resolved, against either party hereto.  It is the intent of Buyer and Seller
that this Agreement be binding on both parties and not illusory. Thus, wherever
this

 

17

--------------------------------------------------------------------------------


 

Agreement grants Buyer or Seller discretion, which might otherwise make this
Agreement illusory, the party exercising its discretion must act reasonably
according to commercial standards.

 

(i)                             Subject to the Permitted Exceptions, Seller
shall deliver occupancy of the Property to Buyer at Closing.

 

(j)                            Time is of the essence of this Agreement and
Buyer and Seller hereby agree that the times provided for in this Agreement are
reasonable times for each party to complete its respective obligations.

 

(k)                         This Agreement may be executed or amended in
counterparts, all of which taken together shall constitute one and the same
instrument.  Electronically transmitted signatures shall be considered
originals.

 

(l)                             If any of the terms or conditions contained
herein shall be declared to be invalid or unenforceable by a court of competent
jurisdiction, then the remaining provisions and conditions of this Agreement, or
the application of such to persons or circumstances other than those to which it
is declared invalid or unenforceable, shall not be affected thereby and shall
remain in full force and effect and shall be valid and enforceable to the full
extent permitted by law.

 

(m)                     After the Closing, at the request of Buyer and at
Buyer’s expense, Seller shall make available to Buyer the historical financial
information in Seller’s possession regarding the operation of the Property to
the extent required by Buyer in order to prepare stand-alone audited financial
statements for such operations in accordance with generally accepted accounting
principles, as of the end of fiscal year 2012, and any required subsequent date
or period, and to cooperate (at Buyer’s expense) with Buyer and any auditor
engaged by Buyer for such purpose.

 

20.                               Disclosure.  Buyer may make public disclosure
with respect to this transaction prior to or after Closing for any reason
without Seller’s consent.  Prior to Closing, Seller shall not make public
disclosure with respect to this transaction (without restriction upon Seller
following Closing) except:

 

(a)                         as may be required by law, including without
limitation disclosure required under securities laws, or by the Securities and
Exchange Commission, or by the rules of any stock exchange; and

 

(b)                         to such title insurance companies, lenders,
attorneys, accountants, partners, directors, officers, employees and
representatives of any party or of such party’s advisors who need to know such
information for the purpose of evaluating and consummating the transaction,
including the financing of the transaction.

 

21.                               SEWAGE FACILITY. The Pennsylvania Sewage
Facilities Act of January 24,

 

18

--------------------------------------------------------------------------------


 

1966, No. 537 P.L. 1535, 35 P.S. § 750.1 et seq., as amended, requires that
there be a statement regarding the availability of a community sewage system.
The Real Property is serviced by a community sewage system.

 

22.                               COAL NOTICE.  THIS AGREEMENT MAY NOT SELL,
CONVEY, TRANSFER, INCLUDE OR INSURE THE TITLE TO THE COAL AND RIGHT OF SUPPORT
UNDERNEATH THE SURFACE LAND DESCRIBED OR REFERRED TO HEREIN, AND THE OWNER OR
OWNERS OF SUCH COAL MAY HAVE THE COMPLETE LEGAL RIGHT TO REMOVE ALL OF SUCH COAL
AND IN THAT CONNECTION, DAMAGE MAY RESULT TO THE SURFACE OF THE PROPERTY AND ANY
HOUSE, BUILDING OR OTHER STRUCTURE ON OR IN SUCH PROPERTY.  THE INCLUSION OF
THIS NOTICE DOES NOT ENLARGE, RESTRICT OR MODIFY ANY LEGAL RIGHTS OR ESTATES
OTHERWISE CREATED, TRANSFERRED, EXCEPTED OR RESERVED BY THIS INSTRUMENT.  (This
notice is set forth in the manner provided in Section 1 of the Act of July 17,
1957, P.L. 984, as amended, and is not intended as notice of unrecorded
instruments, if any.)

 

(Signatures contained on following pages.)

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, under seal.

 

SELLER:

 

BUYER:

 

 

 

NEW LIFECARE HOSPITALS OF PITTSBURGH, LLC

 

DOC-LIFECARE FT. WORTH LTACH, LLC

 

 

 

 

 

 

By:

Physicians Realty L.P., Its Manager

By:

/s/ Phillip B. Douglas

3/28/14

 

 

 

Date

 

By:

Physicians Realty Trust, Its General Partner

Name:

Phillip B. Douglas

 

 

 

(Print)

 

By:

/s/ John T. Thomas

3/28/14

Title:

Chief Executive Officer

 

 

Date

 

(Print)

 

Name:

John T. Thomas

 

 

 

(Print)

NEW LIFECARE HOSPITALS OF NORTH TEXAS, LLC

 

Title:

President and Chief Executive Officer

 

 

 

(Print)

 

 

 

 

 

By:

/s/ Phillip B. Douglas

3/28/14

 

DOC-LIFECARE PITTSBURGH LTACH, LLC

 

Date

 

 

Name:

Phillip B. Douglas

 

By:

Physicians Realty L.P., Its Manager

 

(Print)

 

 

 

Title:

Chief Executive Officer

 

By:

Physicians Realty Trust, Its General Partner

 

(Print)

 

 

 

 

 

 

By:

/s/ John T. Thomas

3/28/14

 

 

 

 

Date

 

 

 

Name:

John T. Thomas

 

 

 

 

(Print)

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

(Print)

 

20

--------------------------------------------------------------------------------

 